DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed toward a form of energy, i.e. signal per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989)(during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers foms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C.  101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C.j101, Aug. 24,2009; p. 2.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. 

101 Analysis – Step 1
Claim 12 is directed to a method of localizing a robot (i.e. a process).  Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 12 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 12 recites:
A method for localizing a robot comprising:
obtaining at least one image of an environment of the robot;
estimating a first position of the robot by providing the at least one image to a trained model based on an artificial neural network;
determining a plurality of candidate nodes in a map of a space, based on the estimated first position of the robot; and
estimating at least one of a second position of the robot or a pose of the robot based on the determined plurality of candidate nodes.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, the process could be accomplished by a human observing an image and determining a next move for a robot based on obstacles or paths in the image. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for localizing a robot comprising:
obtaining at least one image of an environment of the robot;
estimating a first position of the robot by providing the at least one image to a trained model based on an artificial neural network;
determining a plurality of candidate nodes in a map of a space, based on the estimated first position of the robot; and
estimating at least one of a second position of the robot or a pose of the robot based on the determined plurality of candidate nodes.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of obtaining and using an artificial neural network, the examiner submits that these limitations are insufficient to form a practical application. In particular, the obtaining step is merely insignificant pre-solution data gathering, and the neural network is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a neural network… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Furthermore the step of obtaining is considered well-understood, routine and conventional according to MPEP 2106.05, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim(s) 12 is/are ineligible under 35 USC §101.
Claims 1 and 20 correspond in scope to claim 1 with the addition of generic linking elements such as a computer-readable medium, a robot and an input interface. These elements an not enough to establish a practical application or significantly more than the abstract idea. 
Claims 2, 4 and 13 contain additional insignificant data gathering steps that are considered well-undestood, routine and conventional as evidenced by MPEP 2106.05, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
Claims 3, 5, 6, 8 and 14-17 contain additional mental steps of determining and comparing and are analyzed similarly to claim 12 above. 

Claim 9 and 18 contains the mental step of estimation a first position, followed by the extra-solution data gathering step of receiving that is considered well-understood, routine and conventional according to MPEP 2106.05, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
Claims 10 and 19 include the additional insignificant extra-solution outputting step. 
Claim 11 contains the additional apply it level limitation of how the model is trained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 through 20 are rejected under 35 U.S.C. §103 as being unpatentable over Ebrahimi Afrouzi (US 11340079 B1), in view of Li (US 11395100 B2). 

In regards to claim 1, Afrouzi discloses a robot (Fig.3: Step 300-“Sensor of robots”) comprising: 
a storage configured to store a map of a space (Fig.3: 301-“Processor of robots store and combine their readings to construct their respective maps”); 
an input interface configured to receive at least one image of an environment of the robot ([col. 7, ln. 43]: “a camera 101”); and 
at least one processor configured to: 
estimate a first position of the robot by providing the at least one image to a trained model based on an artificial neural network ([col. 48, ln. 44-52]: “the neural networks establish correlations between the input data… the processor uses feedforward networks to learn a motion model for the robotic device… different hierarchy and training process are used to construct different possible motion models… The first motion model takes position into account and is therefore capable of mapping coordinate dependent parameters” where motion model reads on trained model and data reads on images); see [col. 14, ln. 43-44]: “sensor data is shared among the processors of the robots (e.g., odometry data)” where odometry data includes on positional data combined with image data), 
However, Afrouzi is silent with respect to the processor configured to:
determine a plurality of candidate nodes in the map of the space based on the estimated first position of the robot, and 
estimate at least one of a second position of the robot or a pose of the robot based on the determined plurality of candidate nodes.
Li teaches a processor configured to estimate a first position by providing at least one image (Li [col 8, line 37-48]: “extraction is performed on the offline map data and an image (which is obtained by collecting a current position of the target object in real time by a camera of the apparatus of the target object) of the target object sent to the server via wired connection or wireless connection, to acquire corresponding visual words; then, the offline map is searched, to find out, as candidate frames, all key frames which have a common visual word with a current frame of the image of the target object and are not connected to the current frame, thereby constituting the first to-be-matched key frame group”); 
determine a plurality of candidate nodes in the map of the space based on the estimated first position of the robot (Li [col 8, line 19-24]: “second-to-be-matched key frame group”, wherein key frames are associated with a respective position; see [col 7, line 2-20]: key frames of image information and relevant parameters of 3D feature points of the map reads on plurality of nodes), and 
estimate at least one of a second position or a pose based on the determined plurality of candidate nodes (Li [col 8, line 61-67]: “At step S132, according to a number of same visual words and a visual word matching degree of each to-be-matched key frame in the second to-be-matched key frame group compared with the current frame, a score is given to each to-be-matched key frame in the second to-be-matched key frame group, and a final to-be-matched key frame is obtained”).
Li teaches that the above teaching eliminates accumulative error and improves accuracy of real-time positioning (Li [col 10, line 64-66]: “accumulative error can be eliminated, improving accuracy of real-time positioning”).
It would have been obvious to one of ordinary skill in the art to provide Afrouzi with Li such that a second position or a pose is estimated based on the plurality of candidate nodes.  One of ordinary skill would have been motivated to do so in order to improve accuracy of real-time positioning, as taught by Li.

In regards to claim 2, modified Afrouzi discloses the robot of claim 1, wherein the at least one processor is configured to: 
transmit the at least one image to a server having the trained model, and 
receive, from the server, the estimated first position of the robot based on the trained model (Afrouzi [col. 13, ln. 1-6]: “robots are distributed over a network, such as a network in the cloud, such that they may be present at various locations. In such cases of remote collaborative intelligence parameters… when using satellite images”; see [col. 48, ln. 44-52]: “the neural networks establish correlations between the input data… the processor uses feedforward networks to learn a motion model for the robotic device… different hierarchy and training process are used to construct different possible motion models… The first motion model takes position into account and is therefore capable of mapping coordinate dependent parameters” where motion model reads on trained model and data reads on images); see [col. 14, ln. 43-44]).

In regards to claim 3, modified Afrouzi discloses the robot of claim 2, wherein the at least one processor is configured to: 
determine, from the plurality of candidate nodes, specific nodes within a predetermined search radius from the estimated first position of the robot (Li [col 8, line 19-20]: “this to-be-matched key frame is considered to fall within a credible range, and this to-be-matched key frame is retained” wherein “credible range” reads on “predetermined search radius”).

In regards to claim 4, modified Afrouzi discloses the robot of claim 3, wherein the at least one processor is configured to:
 receive, from the server, information on the search radius (Li [col 8, line 19-20]: “this to-be-matched key frame is considered to fall within a credible range, and this to-be-matched key frame is retained” wherein “credible range” reads on “predetermined search radius”), or 
obtain, from the storage, information on the search radius.
Although Li does not explicitly disclose information on the search radius being received from the server, it would have been obvious to one of ordinary skill in the art, as a matter of design choice, to rearrange the system and send information on the search radius from the server.  Li further discloses in col 15, line 42-57 that rearranging the functions to different parts of the system is a decision based on specific implementation considerations and not technological novelty or nonobviousness.

In regards to claim 5, modified Afrouzi discloses the robot of claim 1, wherein the at least one processor is configured to: 
determine, as a final node, a specific candidate node of the plurality of candidate nodes that has a highest matching rate with the at least one image (Li [col 9, line 1-16]: illustrates the process of matching the highest rate of common frames; where “final to-be-matched key frame” reads on final node), and 
determine the second position of the robot or the pose of the robot based on a position or a pose of the final node (Li [col 9, line 14-16]: “finally, the to-be-matched key frame having the highest score is selected out, as the final to-be-matched key frame”).

In regards to claim 6, modified Afrouzi discloses the robot of claim 5, wherein the at least one processor is configured to: 
compare at least one feature of the at least one image with features of reference images of the plurality of candidate nodes (Li [col 9, line 1-16]: illustrates the process of matching the highest rate of common frames; where “final to-be-matched key frame” reads on final node), and
 determine, as the final node, the specific candidate node having the highest matching rate determined by the comparison (Li [col 9, line 14-16]: “finally, the to-be-matched key frame having the highest score is selected out, as the final to-be-matched key frame”).

In regards to claim 7, modified Afrouzi discloses the robot of claim 5, wherein the at least one image includes a plurality of consecutive sequential images (Li [col 10, line 10-13]: “every predetermined time, visual feature map matching positioning is performed on the target object and a second positioning result is obtained according to the initial position”).

In regards to claim 8, modified Afrouzi discloses the robot of claim 7, wherein the at least one processor is configured to: 
sequentially compare features of the plurality of consecutive sequential images with features of reference images of the candidate nodes (Li [col 15, line 10-23]: comparison between groups of key frames within a predetermined time; see [col 10, line 10-13]: “every predetermined time, visual feature map matching positioning is performed on the target object and a second positioning result is obtained according to the initial position” where the predetermined time causes consecutive sequential images), and 
determine, as the final node, the specific candidate node having the highest cumulative matching rate determined based on the sequential comparison (Li [col 15, line 24-41]: based on the comparison between groups of key frames within a predetermined time, the “fourth to-be-matched key frame group” satisfies the highest score and is retained; then the “fourth to-be-matched key frame group” is  configured to compute the second positioning according to the initial position in order to perform data fusion which results in a value).

In regards to claim 9, modified Afrouzi discloses the robot of claim 1, wherein the at least one processor is configured to: 
receive, from a server, the trained model, and 
estimate the first position of the robot by inputting the at least one image to the received trained model (Afrouzi [col. 13, ln. 1-6]: “robots are distributed over a network, such as a network in the cloud, such that they may be present at various locations. In such cases of remote collaborative intelligence parameters… when using satellite images”; see [col. 48, ln. 44-52]: “the neural networks establish correlations between the input data… the processor uses feedforward networks to learn a motion model for the robotic device… different hierarchy and training process are used to construct different possible motion models… The first motion model takes position into account and is therefore capable of mapping coordinate dependent parameters” where motion model reads on trained model and data reads on images); see [col. 14, ln. 43-44]).

In regards to claim 10, modified Afrouzi discloses the robot of claim 1, wherein the trained model is to output ([col. 48, ln. 44-52]: where motion model reads on trained model), as the estimated first position, a specific position in the space or a specific node in the map of the space, corresponding to the at least one image (Li [col 8, line 4-6]: “assuming (x.sub.i, y.sub.i, z.sub.i) is a position coordinate of the i-th to-be-matched key frame in the first to-be-matched key frame group”); see (Afrouzi [col 18, line 55-61]: The set of nodes in each resulting graph… may be designated as a cluster, and points excluded from the graphs may be designated as outliers that do not correspond to clusters… processor then determines the centroid of each cluster in the spatial dimensions of an output depth vector for constructing maps).
 
In regards to claim 11, modified Afrouzi discloses the robot of claim 1, wherein the trained model is implemented by deep learning (Afrouzi [col.11, ln. 26-31]: “In some embodiments, RL such as Q-Learning, may be combined with deep learning (DL). RL may be used to define the objectives while DL may learn the complex representations to achieve such objectives. DL is a general framework for learning the representation of complex models”).

Claims 12 through 20 correspond in scope to claims 1 through 11 and are similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664